Citation Nr: 1128429	
Decision Date: 07/29/11    Archive Date: 08/04/11

DOCKET NO.  05-32 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for multiple myeloma, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION


The Veteran had active service from May 1955 to June 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which the above-referenced claims.  

In June 2006, the Veteran testified at a formal hearing over which a Decision Review Officer presided while at the RO.  A transcript of that hearing has been associated with the claims file.  

In May 2009, the Board remanded the case to the RO, via the Appeals Management Center (AMC), for further development and adjudicative action.  In a May 2011 Supplemental Statement of the Case (SSOC), the RO/AMC affirmed the determination previously entered.  The case was then returned to the Board for further appellate review.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam War era.

2.  The Veteran has been diagnosed as having multiple myeloma following his separation from active duty, which has been present to a compensable degree.




CONCLUSION OF LAW

The criteria for service connection for multiple myeloma are met.  38 U.S.C.A. §§ 1110, 1131, 1116, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309(e), 4.118, Diagnostic Codes 7799- 7703 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has specified duties to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The Board has considered whether further development and notice under the Veterans Claims Assistance Act of 2000 (VCCA) or other law should be undertaken.  However, given the results favorable to the Veteran, further development under the VCAA or other law would not result in a more favorable result or be of assistance to this inquiry.  

In the decision below, the Board grants the claim of service connection for multiple myeloma.  The RO will be responsible for addressing any notice defect with respect to the rating and effective date elements when effectuating the award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Legal Criteria for Service Connection

Service connection means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304 (2007).

In order to prevail on the issue of service connection for any particular disability, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999). 

Service connection for certain "chronic" diseases, such as arthritis, may also be established based on a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).

The Board notes that a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to herbicides during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If a Veteran was exposed to an herbicide agent during active military, naval, or air service, presumptive service connection for numerous diseases, including multiple myeloma, will be established even though there is no record of such disease during service, provided that the disease is are manifest to a degree of 10 percent or more at any time after service.  38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be more persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same  probative value.

The Secretary shall consider all information and lay and medical evidence of record in a case with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the Secretary will afford the claimant the benefit of the doubt in resolving the issue.  See 38 U.S.C.A. § 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 4.3 (2007).  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Multiple Myeloma

Turning to the merits of the claim, the Veteran contends that his multiple myeloma diagnosis is attributable to in-service exposure to herbicides.  During the June 2006 RO hearing, the Veteran testified that he served as a medic in the U.S. Air Force and that he was stationed at Tactile Hospital at Clark Air Force base in the Republic of the Philippines.  According to the Veteran, he was sent to Vietnam as part of medical evacuation efforts that transported patients to the Tactile Hospital at Clark air base.  He also testified that on one occasion he was sent to Phu Cat to setup a medical dispensary.  He attributes his multiple myeloma diagnosis to his trips to Vietnam.  

The Veteran's available service personnel records confirm his service in the U.S. Air Force, to include service at Clark air base in the Philippines with the 657th Tactical Hospital from September 1965 to April 1967.  His DD 214 lists his military occupational specialty as a medical service technician.  The Board notes that the service personnel records do not explicitly indicate any service in Vietnam.  

In response to the May 2009 remand, the RO contacted the Department of the Air Force Historical Research Agency in an attempt to verify the Veteran's account of serving in Vietnam.  The RO received a response in December 2009, wherein the Historical Research Agency confirmed that on December 14, 1965, that the 657th Tactical Hospital unit deployed to Phan Rang, Vietnam to provide equipment and assistance in establishing a Class B dispensary.  In a July 2010 memorandum, the RO acknowledged that the Veteran served with the 657th Tactical Hospital between July 1965 to July 1966 and conceded that the Veteran's unit was deployed to Phan Rang, Vietnam.  Thus, the Veteran's service in Vietnam is confirmed.  Cf. Pentecost v. Principi, 16 Vet. App. 124 (2002) (indicating the mere fact that the Veteran was stationed with a unit that was present while enemy attacks occurred strongly suggests that he was, in fact, exposed to those attacks).

The Veteran's private medical records reveal that he has been diagnosed as having multiple myeloma in 2004.  His private treatment records show that he underwent treatment for his condition, to include chemotherapy, and that he experienced various symptoms such as fatigue, restricted activity, and hyperproteinemia due to his disease.  An October 2006 private treatment record shows that the Veteran's multiple myeloma was in remission; however, his private physician noted that he had failed previous maintenance therapy and advised the Veteran he had a fairly high risk of recurrence.  Thus, the Veteran's multiple myeloma has become manifest to a degree of 10 percent or more since service.  See 38 C.F.R. § 4.118, Diagnostic Codes 7799- 7703.  Although the medical evidence shows that his multiple myeloma went into remission in October 2006, he still was diagnosed with the claimed disorder since this claim was filed.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim).

Furthermore, as the Veteran served in Vietnam he is presumed to have been exposed to herbicides, including Agent Orange.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.

As the Veteran has been diagnosed as having multiple myeloma which had become manifest to a degree of 10 percent or more since service and he was exposed to herbicides in Vietnam, service connection for multiple myeloma is granted on a presumptive basis.  38 U.S.C.A. §§ 1110, 1116, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(e).  



ORDER

Service connection for multiple myeloma is granted, subject to the laws and regulations governing monetary awards.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


